Citation Nr: 1627498	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  08-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating, greater than 40 percent, for a lumbosacral strain.

2. Entitlement to service connection for a cervical spine disorder, claimed as degenerative spondylosis with mild neural foramina narrowing at the C4-5 and C5-6 levels of the cervical spine, to include as secondary to service-connected lumbosacral strain.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from May 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and December 2009 decisions of the Department of Veterans Affairs Regional Offices (ROs) in St. Louis, Missouri and New Orleans, Louisiana. Original jurisdiction over all appeals has been transferred to the RO in New Orleans.

The claims of entitlement to an increased rating for a lumbosacral spine disability and entitlement to TDIU benefits were previously denied by the Board in an October 2010 decision. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in December 2011, the Court granted a joint motion to remand these issues to the Board for readjudication. The Board also denied a claim of entitlement to an increased rating for hearing loss in October 2010, but, the Veteran abandoned this claim when appealing the October 2010 decision to the Court.

In September 2012, the Board remanded these appeals for additional development, readjudication, and issuance of a responsive statement of the case and supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Since the Board's remand in September 2012, the Veteran notified VA of a change of address. In August 2014, supplemental statements of the case were sent to the Veteran, however they were sent to the Veteran's old address and in September 2014, both supplemental statements of the case were returned as not deliverable. Additionally, approximately 200 pages of new VA treatment records have been added to the file since the August 2014 issuance - and nondelivery - of supplemental statements of the case.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's address is properly updated in the appropriate databases.

2. The RO should review the entire record, including with respect to the issues of entitlement to an increased rating for a lumbosacral strain, service connection for a cervical spine disorder, and entitlement to TDIU. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



